Appeal from a judgment of the Supreme Court (Lawliss, J.), rendered June 26, 2006 in Clinton County, convicting defendant upon her plea of *1206guilty of the crimes of driving while intoxicated and endangering the welfare of a child, and of the traffic infraction of failure to keep right.
Defendant pleaded guilty to driving while intoxicated and endangering the welfare of a child and was sentenced to concurrent terms of 10 months in jail. She appealed the sentence as harsh and excessive only, but served her time and was released from jail during the pendency of her appeal. Her attorney now seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised. Inasmuch as defendant’s release from jail renders the appeal moot, we agree (see People v Davis, 31 AD3d 896 [2006]).
Mercure, J.E, Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot.